DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 2/3/2021 is acknowledged.  The traversal is on the ground(s) that the groups are not independent and distinct.  This is not found persuasive because the groups are independent and distinct for the reasons set forth in the Requirement for Restriction of 1/14/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/3/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “allyl resin” and “acrylate resin” in the claims are indefinite.  In the instant examples a methyl methacrylate monomer and a triallyl iscyanurate monomer are used to produce the prepolymer.  A monomer is not a resin.  It is indefinite how a prepolymerized resin comprises two different resins and a divinylbenzene compound.  For the purpose of applying prior art, an allyl compound and an acrylate compound would meet the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (2017/0166729).
Regarding claims 1-8:  Hu et al. teach a composition comprising 100 parts by weight of a resin with an active unsaturated bond, 10 parts by weight of triallyl isocyanurate, 10 parts by weight of divinylbenzene, and 60 parts by weight of compound A [Example 12; Table 3].  Compound A is the same as the structure of instant claim 6 [, 0078, 0108].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select SA-9000:  Methacrylate-terminated polyphenylene ether resin [0096; Examples] as the resin with an active unsaturated bond in Hu et al.  It is a simple substitution of one known element for another to obtain predictable results.  When the composition is cured, it will comprise a composition comprising the claimed resin and flame retardant.
Regarding claim 9:  Example 12 of Hu et al. comprises a divinylbenzene compound, a polyphenylene ether resin, a styrene maleic anhydride resin, and maleimide [Table 3].
Regarding claim 10:  Example 12 of Hu et al. comprises a flame retardant, silicon dioxide, solvent, toughening agents, and a curing accelerator [Table 3].  






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763